Citation Nr: 1537170	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, anxiety disorder, and social phobia. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from February 1983 to January 1991, and had a period of active duty in the United States Army from March 1983 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The Veteran contends that he developed a psychiatric disorder as a result of events during his active military service.  The Veteran has reported that while on active duty, a mortar round detonated within 12 to 15 feet of him.  

A longitudinal review of the record reveals that the Veteran filed his claim for entitlement to service connection for PTSD, anxiety, and depression in May 2008.  In a November 2008 rating decision, the RO denied entitlement to service connection for PTSD.  

In October 2013, the Board issued a decision which denied entitlement to service connection for PTSD, finding that the Veteran did not have a diagnosis of PTSD related to an in-service stressor, made in accordance with the DSM-IV criteria during the pendency of the appeal.  

The Board also remanded the matter of entitlement to service connection for a psychiatric disorder, other than PTSD, to include social phobia and depressive disorder, for additional development.  It was noted that review of the evidence of record revealed that diagnoses other than PTSD had been indicated throughout the pendency of the appeal.  The Board instructed the RO to obtain an addendum VA medical opinion from the VA examiner who completed the June 2010 VA examination report to clarify whether the Veteran ever had a psychiatric disability, other than PTSD, to include social phobia and depressive disorder during the pendency of the claim.  For any diagnosed psychiatric disability, the June 2010 examiner was to provide an adequate opinion as to whether such diagnoses are presently or were historically "at least as likely as not" caused or aggravated by his military service.

In a November 2013 VA medical opinion, the June 2010 VA examiner noted that social phobia was no longer a diagnosis for the Veteran.  The examiner indicated that evidence of record did not support that social phobia existed in service.  The examiner also commented that a nexus between the Veteran's claimed major depressive disorder, that began to be shown in the record in 2007 for mood symptoms, and active duty service was not substantiated.  The examiner highlighted that a diagnosis of major depression was not shown during active service and that the Veteran had not been treated for major depression until around 2007, 16 years after service.  It was noted that anxiety, not otherwise specified (NOS), termed as sub-threshold PTSD has been indicated in the record over the past year.  The examiner noted that there was an absence for full diagnostic criteria for anxiety NOS or PTSD, as sub-threshold symptoms do not equal diagnoses for those disorders.

The Board has determined that the November 2013 VA medical opinion is inadequate for purposes of determining service connection, as the VA examiner did not provide a complete, well-reasoned rationale for the proffered medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran appealed the part of the Board's October 2013 decision that denied entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Memorandum Decision, the Court vacated that portion of the Board's October 2013 decision and remanded the matter to the Board for additional consideration.  The Court found that the Board had provided an inadequate statement of reasons or bases for dismissing favorable diagnoses of PTSD shown in VA treatment records dated in 2007 and 2010.  The Court indicated that it was improper of the Board to entirely discount evidence merely because the provided diagnosis was unaccompanied by a discussion of the enumerated criteria laid out in the DSM-IV.  See 38 C.F.R. § 4.125(a) (the diagnosis of a mental disorder does not conform to the DSM-IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis).  Accordingly, the RO must seek clarification of the each favorable diagnosis of PTSD found in the Veteran's VA treatment records, asking each identified examiner to substantiate whether the proffered diagnosis of PTSD was in accordance with applicable DSM-IV criteria.

Finally, evidence of record further reflects that the Veteran received VA medical treatment for his claimed psychiatric disabilities from VA Nebraska-Western Iowa Health Care System (VA NWIHS) Grand Island Division.  As evidence of record only includes treatment records dated up to January 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder, and social phobia.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from VA NWIHS Grand Island Division from January 2013 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must seek clarification of the each favorable diagnosis of PTSD found in the Veteran's VA treatment records, to specifically include the diagnosis of PTSD listed in the October 2007 VA treatment record by Dr. C. M. H. and the diagnosis of PTSD listed in February and March 2010 VA treatment records by Dr. J. N. O.  The RO must specifically contact each identified VA treatment provider that provided a diagnosis of PTSD, asking each examiner to substantiate whether the proffered diagnosis was in accordance with applicable DSM-IV criteria.  The evidence of record, in the form of electronic records, must be made available to these examiners, and the examiners must indicate in their reports that this evidence was reviewed.  If the examiners are not available or unable to provide the required information, the RO, documentation of such must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  

3.  The RO must obtain a VA medical opinion by a psychiatrist to determine whether any current or previously diagnosed psychiatric disorder, other than PTSD, is related to events during his military service, to include his established in-service stressor.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  If the opinion cannot be provided without an examination of the Veteran, one must be scheduled.

Based upon review of the record, the examiner must provide an opinion as to whether any current or previously diagnosed psychiatric disorder other than PTSD, to specifically include social phobia, major depressive disorder, and anxiety, is related to military service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must be informed that the in-service stressor established by the record is an incident when a mortar round detonated within 12 to 15 feet of the Veteran during an exercise while he was on active duty.  In so doing, the examiner must specifically comment upon the psychiatric diagnoses, other than PTSD, contained in VA treatment notes, as well as the findings in the November 2013 VA medical opinion of record.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The RO must review the resulting VA medical opinions, and any additional ordered examination, to ensure that each is in complete compliance with the directives of this remand.  If any medical report is deficient in any manner, the RO must implement corrective procedures.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder, and social phobia, taking into consideration all relevant evidence associated with the evidence of record since the June 2010 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

